

116 SJ 4 RS: Requiring the advice and consent of the Senate or an Act of Congress to suspend, terminate, or withdraw the United States from the North Atlantic Treaty and authorizing related litigation, and for other purposes.
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 335116th CONGRESS1st SessionS. J. RES. 4IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Kaine (for himself, Mr. Gardner, Mr. Reed, Mr. Graham, Mr. Blumenthal, Mr. Rubio, Mr. Coons, Ms. Collins, Mr. Durbin, Mrs. Feinstein, Mr. Moran, Mr. Jones, Mr. Sullivan, Mr. Menendez, Mrs. Shaheen, and Mr. Markey) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendmentStrike out all after the resolving clause and insert the part printed in italicJOINT RESOLUTIONRequiring the advice and consent of the Senate or an Act of Congress to suspend, terminate, or
			 withdraw the United States from the North Atlantic Treaty and authorizing
			 related litigation, and for other purposes.
	
 1.Opposition of Congress to suspension, termination, or withdrawal from North Atlantic TreatyThe President shall not suspend, terminate, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, except by and with the advice and consent of the Senate, provided that two thirds of the Senators present concur, or pursuant to an Act of Congress.
 2.Limitation on the use of fundsNo funds authorized or appropriated by any Act may be used to support, directly or indirectly, any efforts on the part of any United States Government official to take steps to suspend, terminate, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, until such time as the Senate passes, by an affirmative vote of two-thirds of Members, a resolution advising and consenting to the withdrawal of the United States from the treaty or pursuant to an Act of Congress.
 3.Notification of treaty actionThe President shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives in writing of any effort to suspend, terminate, or withdraw the United States from the North Atlantic Treaty, as soon as possible but in no event later than 48 hours after any such action is taken.
 4.Authorization of Legal Counsel to represent CongressBoth the Senate Legal Counsel and the General Counsel to the House of Representatives are authorized to independently or collectively represent Congress in initiating or intervening in any judicial proceedings in any Federal court of competent jurisdiction on behalf of Congress in order to oppose any effort to suspend, terminate, or withdraw the United States from the North Atlantic Treaty in a manner inconsistent with this joint resolution.
 5.Reporting requirementAny legal counsel operating pursuant to section 4 shall report as soon as practicable to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with respect to any judicial proceedings which the Senate Legal Counsel or the General Counsel to the House of Representatives, as the case may be, initiates or in which it intervenes pursuant to this resolution.
	
		1.Opposition of Congress to suspension, termination, denunciation, or withdrawal from North Atlantic
 TreatyThe President shall not suspend, terminate, denounce, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, except by and with the advice and consent of the Senate, provided that two thirds of the Senators present concur, or pursuant to an Act of Congress.
 2.Limitation on the use of fundsNo funds authorized or appropriated by any Act may be used to support, directly or indirectly, any efforts on the part of any United States Government official to take steps to suspend, terminate, denounce, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, until such time as both the Senate and the House of Representatives pass, by an affirmative vote of two-thirds of Members, a joint resolution approving the withdrawal of the United States from the treaty or pursuant to an Act of Congress.
 3.Notification of treaty actionThe President shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives in writing of any effort to suspend, terminate, denounce, or withdraw the United States from the North Atlantic Treaty, as soon as possible but in no event later than 48 hours after any such action is taken.
 4.Authorization of Legal Counsel to represent CongressBoth the Senate Legal Counsel and the General Counsel to the House of Representatives are authorized to independently or collectively represent Congress in initiating or intervening in any judicial proceedings in any Federal court of competent jurisdiction on behalf of Congress in order to oppose any effort to suspend, terminate, denounce, or withdraw the United States from the North Atlantic Treaty in a manner inconsistent with this joint resolution.
 5.Reporting requirementAny legal counsel operating pursuant to section 4 shall report as soon as practicable to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with respect to any judicial proceedings which the Senate Legal Counsel or the General Counsel to the House of Representatives, as the case may be, initiates or in which it intervenes pursuant to section 4.
 6.DefinitionsIn this resolution, the terms withdrawal, denunciation, suspension, and termination have the meaning given the terms in the Vienna Convention on the Law of Treaties, concluded at Vienna May 23, 1969.December 17, 2019Reported with an amendment